ICJ_098_KasikiliSedudu_BWA_NAM_1999-12-13_JUD_01_ME_03_FR.txt. 1113

DÉCLARATION DE M™® HIGGINS
{Traduction ]

La tâche de la Cour — Questions temporelles — L'erreur commise au sujet
de la navigabilité est-elle pertinente? — Le réalisme s'impose dans l'application
de dispositions conventionnelles — L'importance de caractéristiques physiques
visibles.

1. Au paragraphe 27 de son arrêt, la Cour dit qu’elle interprète les
termes d’un traité pour leur donner leur sens ordinaire et que c’est là ce
qu’elle fait pour déterminer le sens de l'expression «chenal principal» en
«se référant aux critères les plus couramment utilisés en droit interna-
tional». L’exercice me paraît un peu imaginaire. A mon sens, s’il existe
des critères couramment utilisés en droit international pour compren-
dre, par exemple, le terme «thalweg», il n’en va pas de même pour
l’expression «chenal principal». Et l’expression ne me paraît pas revêtir
de «sens ordinaire», ni en droit international ni en hydrologie, qui
permette à la Cour de penser qu’elle se livre bien à l’exercice qu’elle
indique. L'analyse à laquelle elle se livre ne consiste absolument pas a
interpréter des termes par rapport à leur «sens ordinaire». La Cour
se livre en réalité à un exercice tout à fait différent. Elle applique un
terme ou une expression assez générale, retenu par les parties en 1890,
à une situation géographique et hydrographique que l’on comprend
beaucoup mieux aujourd’hui.

2. L'expression «le chenal principal» n’est pas une «formule géné-
rique» (voir l'affaire du Plateau continental de la mer Egée, C.I.J. Recueil
1978, p. 32, par. 77) — c’est-à-dire un terme juridique connu dont les
parties s’attendaient à voir évoluer la teneur avec le temps. Nous nous
trouvons plutôt dans une situation voisine de celle du tribunal arbitral
appelé à statuer dans l'affaire de la « Laguna del Desierto» en 1994 (voir
par. 20 de l'arrêt de la Cour). Dans cette affaire, le tribunal a dit qu’il ne
pouvait pas accueillir l'argument du Chili

«selon lequel application de la Sentence de 1902 équivaudrait, à la
lumière des connaissances géographiques acquises ultérieurement, à
sa révision à travers l'appréciation rétroactive de faits nouveaux...
La Sentence de 1902 définit, dans le secteur concerné par cet arbi-
trage, une ligne frontière qui suit un accident de la nature et qui, en
tant que tel, est indépendante d’une connaissance certaine des lieux
mais repose sur leur seule configuration réelle. Le terrain demeure ...
[clette sentence … applique fidèlement ce qui a été décidé dans la
Sentence de 1902.» (Revue générale de droit international public
(RGDIP), t. 2, 1996, p. 592, par. 157.)

72
ÎLE DE KASIKILI/SEDUDU (DECL. HIGGINS) 1114

Ce dictum conserve une certaine pertinence, méme si la situation de fait
dans l’affaire Laguna est assez différente de celle où nous nous trouvons
en l'espèce.

3. La Cour a du reste, pour s’acquitter de la tâche qui lui est impartie,
le droit de considérer tous les critères dont les Parties ont déclaré qu’ils
étaient pertinents. Il ne s’agit pas de découvrir un «sens ordinaire»
mythique dans les dispositions du traité, mais il en est ainsi parce que le
vocabulaire courant retenu il y a fort longtemps demande à être expliqué
aujourd’hui. Faire appel aux connaissances et aux données scientifiques
de l’époque contemporaine dans l'exécution de ladite tâche n’est pas du
tout incompatible avec la règle intertemporelle propre à la sentence pro-
noncée dans l'affaire de I’ Ie de Palmas, laquelle portait sur les règles juri-
diques applicables au titre de propriété sur un territoire et non à la déter-
mination, par la technique juridique de l’appréciation d'éléments de
preuve, d’un terme ou d’une expression particulière.

4. En même temps, nous ne devons pas perdre de vue le fait que nous
cherchons à donner corps à l'intention des parties telle qu’elle s’est
exprimée sous une forme générale en 1890. Nous devons remonter jus-
qu’à ce point de départ. Et nous ne devons pas, contrairement à ce que la
Cour paraît faire parfois, décider ce que l'expression «chenal principal»
pourrait vouloir dire aujourd’hui in abstracto en appréciant de façon
mécanique les indices pertinents. Nous devons plutôt décider quelle idée
générale les parties avaient à l’esprit et donner un caractère d’actualité à
cette idée générale en faisant appel à nos connaissances contemporaines.

5. Bien que les travaux préparatoires ne nous apprennent pas grand-
chose, la connaissance générale que nous avons de l’époque permet de
dire que la Grande-Bretagne et l'Allemagne, au moment où elles
concluaient le traité de 1890, accordaient de l'importance à deux
éléments: le premier était que Pune et l’autre voulaient délimiter claire-
ment chacune sa sphère d'intérêt notamment dans le secteur nord-est de
l'Afrique du Sud-Ouest. Le second élément était que l’une et l’autre
croyaient possible d’opérer cette délimitation de façon à permettre à l’une
comme à l’autre d'accéder au Zambèze par la voie fluviale.

6. Nous savons aujourd’hui que les hypothèses retenues quant à la
navigabilité étaient erronées. Sur la plus grande partie de son cours, le
Chobe n’est pas navigable; les travaux d’ingénierie ultérieurs n’ont pas
pu donner accès au Zambèze et d’ailleurs, même dans la Zone entourant
l’île de Sedudu-Kasikili, la navigation n'est possible que pour des bateaux
de très faible tirant d’eau. Mais le droit relatif à l'erreur, et tout particu-
ligrement l’article 48 de la convention de Vienne sur le droit des traités,
n'intervient pas du tout ici, parce qu'il est impossible de dire de façon
plausible que le traité de 1890 n’aurait pas été conclu si cette erreur avait
été connue — et qu'il est même impossible de dire que l’énoncé sur lequel
nous nous interrogeons ici aurait été différent et tel que nous pouvons
lentendre aujourd’hui. Pour appliquer aujourd’hui intégralement au
contexte un énoncé conventionnel datant de 1890 il ne faut pas donner
un poids particulier à des éléments qui, certes, ont de la pertinence sur le

73
ÎLE DE KASIKILI/SEDUDU (DECL. HIGGINS) 1115

plan théorique mais n’en ont aucune pour la réalité concrète de l’affaire.
C'est pourquoi à mon avis il ne faut pas vraiment tenir compte aujourd’hui
d’éléments relevant principalement des principes de la navigabilité quand
nous cherchons a déterminer quel est le chenal principal. Et le fait que, de
nos jours, la navigation touristique est importante dans le chenal sud ne
nous donne pas non plus beaucoup d’indications sur le chenal qu'il faut
considérer aujourd’hui comme le «chenal principal», car la navigation
autour de l'île n’était pas du tout ce à quoi s’intéressaient les parties.

7. J'ajoute, pour bien préciser ma position, que je souscris à tout ce
que dit Parrét aux paragraphes 47 à 63 au sujet de importance juridique
qu'il faut attacher à l’histoire diplomatique en l’espèce. Toutefois, à la
différence de la Cour, je n’accorde aucune pertinence non plus aux faits
qu’auraient constatés Eason, Trollope et Redman, dont la méthodologie
ne nous est pas parfaitement connue et qui s’intéressaient a la question de
la profondeur; je ne crois pas non plus utile d’accepter comme étant des
«faits» les constatations de l’équipe conjointe d’experts, l'Afrique du Sud
n’ayant pas accepté que ces «faits» donnent la solution du problème juri-
dique sous-jacent.

8. Par opposition, il faut accorder du poids à la principale ambition,
toujours très concrète, des parties qui veulent retenir le chenal propre à
délimiter le plus clairement leur sphère d'intérêt. C’est pourquoi il faut à
mon avis accorder une importance considérable aux distinctions phy-
siques visibles existant entre les deux chenaux. Que ce soit le Chobe lui-
même qui alimente ou non ces chenaux, que l’eau y stagne ou bien qu’il
y ait du courant, que l’un des deux chenaux soit très légèrement plus pro-
fond que l’autre, autant d'indications qui ne jouent à mon avis pratique-
ment aucun rôle.

9. Dans cette optique, deux éléments concurrents entrent immédiate-
ment en jeu. Le premier est que l’on peut dire que l’arête du Chobe joue
quant à elle un rôle important parce qu’elle constitue d’un bout de
l’année a l’autre une frontière très visible. Mais le second élément qui a
peut-être encore plus d’importance est que, d’un bout de l’année à l’autre,
d’une saison à l’autre (indication qui me paraît plus pertinente du point
de vue de la conclusion demandée à la Cour que la laisse de basses eaux),
c’est le chenal nord qui, dans les photographies aériennes et les images
par satellite, semble être le chenal le plus large et le plus important.

10. Non sans difficulté, j’en suis donc venue à penser que le chenal
principal —- selon l’acception générale retenue par les parties — est le
chenal nord.

(Signé) Rosalyn Hicains.

74
